 

Exhibit 10.1

 

Eleventh AMENDMENT TO CREDIT AGREEMENT

THIS ELEVENTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is entered into
as of June 27, 2013, among Powell Industries, Inc., a Delaware corporation
(“Parent” or “Borrower”), Bank of America, N.A., a national banking association,
as Agent, Swing Line Lender and L/C Issuer under the Credit Agreement (in such
capacity as administrative agent, together with its successors in such capacity,
“Agent”), and each lender from time to time party to the Credit Agreement
(collectively, “Lenders” and individually, a “Lender”).  Capitalized terms used
but not defined in this Amendment have the meaning given them in the Credit
Agreement (defined below).

RECITALS

A.            Parent, as borrower, Agent and Lenders are parties to that certain
Credit Agreement dated as of June 29, 2005 (as amended by the First Amendment to
Credit Agreement dated November 7, 2005, the Second Amendment to Credit
Agreement dated January 11, 2006, the Third Amendment to Credit Agreement dated
August 4, 2006, the Fourth Amendment to Credit Agreement dated December 7, 2006,
the Fifth Amendment to Credit Agreement dated December 4, 2007, the Sixth
Amendment to Credit Agreement dated December 14, 2007, the Seventh Amendment to
Credit Agreement dated December 10, 2008, the Eighth Amendment to Credit
Agreement dated March 11, 2010, the Ninth Amendment to Credit Agreement dated
May 18, 2011, the Tenth Amendment to Credit Agreement dated March 26, 2012, and
as further amended, restated or supplemented, the “Credit Agreement”).

B.            Parent has requested, and Agent and Lenders have agreed, subject
to the terms and conditions herein, to amend certain covenants in the Credit
Agreement.

C.            NOW THEREFORE, for good and valuable consideration, the receipt
and sufficiency of which are acknowledged, the undersigned hereby agree as
follows:

1.Amendments to Credit Agreement.  The Credit Agreement is amended as set forth
below as of the Effective Date (as defined below):

(a)Section 1.01 (Defined Terms) of the Credit Agreement is amended to add the
following definitions of “FACTA” and “Recipient” in the appropriate alphabetical
order:

“FATCA means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof.

 

Recipient means the Agent, any Lender, the L/C Issuer or any other recipient of
any payment to be made by or on account of any obligation of any Loan Party
hereunder.”

 

(b)Section 1.01 (Defined Terms) of the Credit Agreement is amended to delete the
following definitions in their entirety and replace them with the following:

“Change in Law means the occurrence, after the date of this Agreement, of any of
the following:  (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives



--------------------------------------------------------------------------------

 

promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

 

Excluded Taxes means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 10.16) or (ii) such Lender changes its Lending Office,
except in each case to the extent that, pursuant to Section 3.01(a)(ii) or (c),
amounts with respect to such Taxes were payable either to such Lender’s assignor
immediately before such Lender became a party hereto or to such Lender
immediately before it changed its Lending Office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 3.01(e) and (d) any U.S. federal
withholding Taxes imposed pursuant to FATCA.

 

Foreign Lender means (a) if the Borrower is a U.S. Person, a Lender that is not
a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that is
resident or organized under the laws of a jurisdiction other than that in which
the Borrower is resident for tax purposes.  For purposes of this definition, the
United States, each State thereof and the District of Columbia shall be deemed
to constitute a single jurisdiction.

 

Indemnified Taxes means (a) Taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by or on account of any obligation of any Loan Party
under any Loan Document and (b) to the extent not otherwise described in (a),
Other Taxes.

 

Other Connection Taxes means, with respect to any Recipient, Taxes imposed as a
result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

Other Taxes means all present or future stamp, court or documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, any Loan Document, except any such Taxes that are Other Connection Taxes
imposed with respect to an assignment (other than an assignment made pursuant to
Section 10.16).

 

                                                                        Taxes
means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.”

 

(c)Section 3.01 (Taxes) is hereby deleted in its entirety and replaced with the
following:

“3.01     Taxes.  

(a)Payments Free of Taxes; Obligation to Withhold; Payments on Account of Taxes.





 

--------------------------------------------------------------------------------

 

(i)          Any and all payments by or on account of any obligation of any Loan
Party under any Loan Document shall be made without deduction or withholding for
any Taxes, except as required by applicable Laws.  If any applicable Laws (as
determined in the good faith discretion of the Agent) require the deduction or
withholding of any Tax from any such payment by the Agent or a Loan Party, then
the Agent or such Loan Party shall be entitled to make such deduction or
withholding, upon the basis of the information and documentation to be delivered
pursuant to subsection (e) below.

 

(ii)          If any Loan Party or the Agent shall be required by the Code to
withhold or deduct any Taxes, including both United States federal backup
withholding and withholding taxes, from any payment, then (A) the Agent shall
withhold or make such deductions as are determined by the Agent to be required
based upon the information and documentation it has received pursuant to
subsection (e) below, (B) the Agent shall timely pay the full amount withheld or
deducted to the relevant Governmental Authority in accordance with the Code, and
(C) to the extent that the withholding or deduction is made on account of
Indemnified Taxes, the sum payable by the applicable Loan Party shall be
increased as necessary so that after any required withholding or the making of
all required deductions (including deductions applicable to additional sums
payable under this Section 3.01) the applicable Recipient receives an amount
equal to the sum it would have received had no such withholding or deduction
been made.

 

(iii)          If any Loan Party or the Agent shall be required by any
applicable Laws other than the Code to withhold or deduct any Taxes from any
payment, then (A) such Loan Party or the Agent, as required by such Laws, shall
withhold or make such deductions as are determined by it to be required based
upon the information and documentation it has received pursuant to subsection
(e) below, (B) such Loan Party or the Agent, to the extent required by such
Laws, shall timely pay the full amount withheld or deducted to the relevant
Governmental Authority in accordance with such Laws, and (C) to the extent that
the withholding or deduction is made on account of Indemnified Taxes, the sum
payable by the applicable Loan Party shall be increased as necessary so that
after any required withholding or the making of all required deductions
(including deductions applicable to additional sums payable under this Section
3.01) the applicable Recipient receives an amount equal to the sum it would have
received had no such withholding or deduction been made.

 

(b)        Payment of Other Taxes by the Loan Parties.  Without limiting the
provisions of subsection (a) above, the Loan Parties shall timely pay to the
relevant Governmental Authority in accordance with applicable law, or at the
option of the Agent timely reimburse it for the payment of, any Other Taxes. 

 

(c)        Tax Indemnifications.

 

(i)          Each of the Loan Parties shall, and does hereby, jointly and
severally indemnify each Recipient, and shall make payment in respect thereof
within ten (10) days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section 3.01) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient, and any penalties, interest and reasonable expenses arising therefrom
or with respect thereto, whether or not such Indemnified Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority.  A
certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender or the L/C Issuer (with a copy to the Agent), or by the
Agent on its own behalf or on behalf of a Lender or the L/C Issuer, shall be
conclusive absent manifest error.  Each of the Loan Parties shall also, and does
hereby, jointly and severally indemnify the Agent, and shall make payment in
respect thereof within ten (10) days after demand



 

--------------------------------------------------------------------------------

 

therefor, for any amount which a Lender or the L/C Issuer for any reason fails
to pay indefeasibly to the Agent as required pursuant to Section 3.01(c)(ii)
below. 

 

(ii)          Each Lender and the L/C Issuer shall, and does hereby, severally
indemnify and shall make payment in respect thereof within ten (10) days after
demand therefor, (A) the Agent against any Indemnified Taxes attributable to
such Lender or the L/C Issuer (but only to the extent that any Loan Party has
not already indemnified the Agent for such Indemnified Taxes and without
limiting the obligation of the Loan Parties to do so), (B) the Agent and the
Loan Parties, as applicable, against any Taxes attributable to such Lender’s
failure to comply with the provisions of Section 10.07(d) relating to the
maintenance of a Participant Register and (C) the Agent and the Loan Parties, as
applicable, against any Excluded Taxes attributable to such Lender or the L/C
Issuer, in each case, that are payable or paid by the Agent or a Loan Party in
connection with any Loan Document, and any reasonable expenses arising therefrom
or with respect thereto, whether or not such Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority.  A certificate as to
the amount of such payment or liability delivered to any Lender by the Agent
shall be conclusive absent manifest error.  Each Lender and the L/C Issuer
hereby authorizes the Agent to set off and apply any and all amounts at any time
owing to such Lender or the L/C Issuer, as the case may be, under this Agreement
or any other Loan Document against any amount due to the Agent under this clause
(ii). 

 

(d)        Evidence of Payments.  Upon request by the Borrower or the Agent, as
the case may be, after any payment of Taxes by the Borrower or by the Agent to a
Governmental Authority as provided in this Section 3.01, the Borrower shall
deliver to the Agent or the Agent shall deliver to the Borrower, as the case may
be, the original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment, a copy of any return required by Laws to
report such payment or other evidence of such payment reasonably satisfactory to
the Borrower or the Agent, as the case may be.

 

(e)                                Status of Lenders; Tax Documentation.  

 

(i)          Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Agent, at the time or times reasonably requested
by the Borrower or the Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Agent as will permit such payments
to be made without withholding or at a reduced rate of withholding.  In
addition, any Lender, if reasonably requested by the Borrower or the Agent,
shall deliver such other documentation prescribed by applicable Law or
reasonably requested by the Borrower or the Agent as will enable the Borrower or
the Agent to determine whether or not such Lender is subject to backup
withholding or information reporting requirements.  Notwithstanding anything to
the contrary in the preceding two sentences, the completion, execution and
submission of such documentation (other than such documentation set forth in
Section 3.01(e)(ii)(A),  (ii)(B) and (ii)(D) below) shall not be required if in
the Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

 

(ii)          Without limiting the generality of the foregoing, in the event
that the Borrower is a U.S. Person,

 

(A)          any Lender that is a U.S. Person shall deliver to the Borrower and
the Agent on or prior to the date on which such Lender becomes a Lender under
this Agreement (and from time to time thereafter upon the reasonable



 

--------------------------------------------------------------------------------

 

request of the Borrower or the Agent), executed originals of IRS Form W-9
certifying that such Lender is exempt from U.S. federal backup withholding tax;

 

(B)          any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the Borrower and the Agent (in such number of copies as shall
be requested by the recipient) on or prior to the date on which such Foreign
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of the Borrower or the Agent), whichever of the
following is applicable:

 

(1)        in the case of a Foreign Lender claiming the benefits of an income
tax treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;

 

(2)        executed originals of IRS Form W-8ECI;

 

(3)        in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit H-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, a “10 percent shareholder” of the Borrower within the meaning of Section
881(c)(3)(B) of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y)
executed originals of IRS Form W-8BEN; or

 

(4)        to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit H-2 or
Exhibit H-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit H-4 on
behalf of each such direct and indirect partner;

 

(C)          any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the Borrower and the Agent (in such number of copies as shall
be requested by the recipient) on or prior to the date on which such Foreign
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of the Borrower or the Agent), executed originals of
any other form prescribed by applicable Law as a basis for claiming exemption
from or a reduction in U.S. federal withholding Tax, duly completed, together
with such supplementary documentation as may be prescribed by applicable Law to
permit the Borrower or the Agent to determine the withholding or deduction
required to be made; and

 





 

--------------------------------------------------------------------------------

 

(D)          if a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Agent such documentation prescribed by applicable Law (including as
prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by the Borrower or the Agent as may be
necessary for the Borrower and the Agent to comply with their obligations under
FATCA and to determine that such Lender has complied with such Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment.  Solely for purposes of this clause (D), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.

 

(iii)          Each Lender agrees that if any form or certification it
previously delivered pursuant to this Section 3.01 expires or becomes obsolete
or inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrower and the Agent in writing of its legal inability to
do so.

 

(f)        Treatment of Certain Refunds.  Unless required by applicable Laws, at
no time shall the Agent have any obligation to file for or otherwise pursue on
behalf of a Lender or the L/C Issuer, or have any obligation to pay to any
Lender or the L/C Issuer, any refund of Taxes withheld or deducted from funds
paid for the account of such Lender or the L/C Issuer, as the case may be.  If
any Recipient determines, that it has received a refund of any Taxes as to which
it has been indemnified by any Loan Party or with respect to which any Loan
Party has paid additional amounts pursuant to this Section 3.01, it shall pay to
such Loan Party an amount equal to such refund (but only to the extent of
indemnity payments made, or additional amounts paid, by such Loan Party under
this Section 3.01 with respect to the Taxes giving rise to such refund), net of
all out-of-pocket expenses (including Taxes) incurred by such Recipient, as the
case may be, and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund), provided that the Loan
Party, upon the request of the Recipient, agrees to repay the amount paid over
to the Loan Party (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Recipient in the event the Recipient is
required to repay such refund to such Governmental Authority.  Notwithstanding
anything to the contrary in this subsection, in no event will the applicable
Recipient be required to pay any amount to the Loan Party pursuant to this
subsection the payment of which would place the Recipient in a less favorable
net after-Tax position than such Recipient would have been in if the
indemnification payments or additional amounts giving rise to such refund had
never been paid.  This subsection shall not be construed to require the
Recipient to make available its tax returns (or any other information relating
to its taxes that it deems confidential) to any Loan Party or any other Person.

 

(g)        Survival.  Each party’s obligations under this Section 3.01 shall
survive the resignation or replacement of the Agent or any assignment of rights
by, or the replacement of, a Lender or the L/C Issuer, the termination of the
Commitments and the repayment, satisfaction or discharge of all other
Obligations.”

 

(d)Section 7.11(f) (Capital Expenditures) of the Credit Agreement is deleted in
its entirety and replaced with the following:

“(f)          Capital Expenditures.  Make or become legally obligated to make
any expenditure in respect of the purchase or other acquisition of any fixed or
capital asset (excluding normal replacements and maintenance which are properly
charged to current operations), except for Capital Expenditures that (i) do not
exceed $90,000,000 in the aggregate, during the two year period commencing
October 1, 2011, and ending on September 30, 2013, and (ii) do not exceed



 

--------------------------------------------------------------------------------

 

$20,000,000 per Fiscal Year, commencing with the Fiscal Year ending September
30, 2013, and for each Fiscal Year ending thereafter.”

(e)Section 10.15 of the Credit Agreement is hereby deleted in its entirety and
replaced with “Intentionally Omitted.”

(f)The following is hereby added as Section 10.22 of the Credit Agreement:

“10.22USA PATRIOT Act Notice.  Each Lender that is subject to the Act (as
hereinafter defined) and the Agent (for itself and not on behalf of any Lender)
hereby notifies the Borrower and the other Loan Parties that pursuant to the
requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”), it is required to obtain, verify and record
information that identifies each Loan Party, which information includes the name
and address of each Loan Party and other information that will allow such Lender
or the  Agent, as applicable, to identify each Loan Party in accordance with the
Act.  The Borrower and the Loan Parties agree to, promptly following a request
by the Agent or any Lender, provide all such other documentation and information
that the Agent or such Lender requests in order to comply with its ongoing
obligations under applicable “know your customer” and anti-money laundering
rules and regulations, including the Act.”

(g)Exhibit H-1,  Exhibit H-2,  Exhibit H-3, and Exhibit H-4 attached hereto are
hereby added as Exhibit H-1,  Exhibit H-2,  Exhibit H-3, and Exhibit H-4 to the
Credit Agreement.

2.Conditions.  This Amendment shall be effective as of the date first set forth
above (the “Effective Date”) once each of the following have been delivered to
Agent:

(a)this Amendment executed by Borrower, Agent and Lenders;

(b)Guarantors’ Consent and Agreement executed by the Guarantors; and

(c)such other documents as Agent or Lenders may reasonably request.

3.Representations and Warranties.  Parent represents and warrants to Agent and
Lenders that (a) it possesses all requisite power and authority to execute,
deliver and comply with the terms of this Amendment, (b) this Amendment has been
duly authorized and approved by all requisite corporate action on the part of
such parties, (c) no other consent of any Person (other than Lenders) is
required for this Amendment to be effective, (d) the execution and delivery of
this Amendment does not violate its organizational documents, (e) the
representations and warranties in each Loan Document to which it is a party are
true and correct in all material respects on and as of the date of this
Amendment as though made on the date of this Amendment (except to the extent
that such representations and warranties speak to a specific date), (f) it is in
full compliance with all covenants and agreements contained in each Loan
Document (as amended by this Amendment) to which it is a party, and (g) no
Default or Event of Default has occurred and is continuing.  The representations
and warranties made in this Amendment shall survive the execution and delivery
of this Amendment.  No investigation by Agent or Lenders is required for Agent
or Lenders to rely on the representations and warranties in this Amendment.

4.Scope of Amendment; Reaffirmation; Release.  All references to the Credit
Agreement shall refer to the Credit Agreement as amended by this
Amendment.  Except as affected by this Amendment, the Loan Documents are
unchanged and continue in full force and effect.  However, in the event of any
inconsistency between the terms of the Credit Agreement (as amended by this
Amendment) and any other Loan Document, the terms of the Credit Agreement shall
control and such other document shall be deemed to be amended to conform to the
terms of the Credit Agreement.  Parent hereby reaffirms its obligations under
the Loan Documents to which each is a party and agrees that all Loan Documents
to which it is a party remain in full force and effect and continue to be legal,
valid, and binding obligations enforceable in accordance with their terms (as
the same are affected by this Amendment).  As a material part of the
consideration for Agent and Lenders entering into this Amendment, Parent hereby
releases and forever discharges Agent and Lenders (and their respective
successors, assigns, affiliates, officers, managers, directors, employees, and
agents) from any



 

--------------------------------------------------------------------------------

 

and all claims, demands, damages, causes of action, or liabilities for actions
or omissions (whether arising at law or in equity, and whether direct or
indirect) in connection with the Credit Agreement and the other Loan Documents
prior to the date of this Amendment, whether or not heretofore asserted, and
which Borrower or any Company may have or claim to have against Agent and
Lenders.

5.Miscellaneous.  

(a)Waiver.  This Amendment does not constitute (i) a waiver of, or a consent to
(A) any provision of the Credit Agreement or any other Loan Document not
expressly referred to in this Amendment, or (B) any present or future violation
of, or default under, any provision of the Loan Documents, or (ii) a waiver of
Agent’s or Lenders’ right to insist upon future compliance with each term,
covenant, condition and provision of the Loan Documents. 

(b)Form.  Each agreement, document, instrument or other writing to be furnished
to Lenders under any provision of this Amendment must be in form and substance
satisfactory to Agent and its counsel.

(c)Headings.  The headings and captions used in this Amendment are for
convenience only and will not be deemed to limit, amplify or modify the terms of
this Amendment, the Credit Agreement, or the other Loan Documents.

(d)Costs, Expenses and Attorneys’ Fees.  Parent agrees to pay or reimburse Agent
on demand for all of their reasonable out-of-pocket costs and expenses incurred
in connection with the preparation, negotiation, and execution of this
Amendment, including, without limitation, the reasonable fees and disbursements
of Agent’s counsel.

(e)Successors and Assigns.  This Amendment shall be binding upon and inure to
the benefit of each of the undersigned and their respective successors and
permitted assigns.

(f)Multiple Counterparts.  This Amendment may be executed in any number of
counterparts with the same effect as if all signatories had signed the same
document.  All counterparts must be construed together to constitute one and the
same instrument.  This Amendment may be transmitted and signed by
facsimile.  The effectiveness of any such documents and signatures shall,
subject to applicable law, have the same force and effect as manually-signed
originals and shall be binding on Parent, Agent and Lenders.  Agent may also
require that any such documents and signatures be confirmed by a manually-signed
original; provided that the failure to request or deliver the same shall not
limit the effectiveness of any facsimile document or signature.

(g)Governing Law.  This Amendment and the other Loan Documents must be
construed, and their performance enforced, under Texas law.

(h)Entirety.  The Loan Documents (as amended hereby) Represent the Final
Agreement Among Parent, Agent and Lenders and May Not Be Contradicted by
Evidence of Prior, Contemporaneous, or Subsequent Oral Agreements by the
Parties.  There Are No Unwritten Oral Agreements among the Parties.

 

[Signatures appear on the following pages.]

 

 

 

--------------------------------------------------------------------------------

 

 

The Amendment is executed as of the date set out in the preamble to this
Amendment.

 

POWELL INDUSTRIES, INC., as Borrower

 

By: /s/ Don R. Madison 

Don R. Madison

Vice President, Secretary and Treasurer

 

 

 

Signature Page to Eleventh Amendment to Credit Agreement

--------------------------------------------------------------------------------

 

 

BANK OF AMERICA, N.A., as Agent

 

 

By: /s/ Jameson K.
Burke                                                          

 Jameson K. Burke

Assistant Vice President

 

 

BANK OF AMERICA, N.A., as a Lender, L/C Issuer and Swing Line Lender

 

By: /s/ Jameson K.
Burke                                                          

Jameson K. Burke

Assistant Vice President

 

 

Signature Page to Eleventh Amendment to Credit Agreement

--------------------------------------------------------------------------------

 

 

GUARANTORS’ CONSENT AND AGREEMENT TO ELEVENTH AMENDMENT

As an inducement to Agent and Lenders to execute, and in consideration of
Agent’s and Lenders’ execution of, this Amendment, the undersigned hereby
consents to this Amendment and agrees that this Amendment shall in no way
release, diminish, impair, reduce or otherwise adversely affect the obligations
and liabilities of the undersigned under the Guaranty executed by each of the
undersigned in connection with the Credit Agreement, or under any Loan
Documents, agreements, documents or instruments executed by the undersigned to
create liens, security interests or charges to secure any of the Obligations (as
defined in the Credit Agreement), all of which are in full force and
effect.  The undersigned further represents and warrants to Agent and Lenders
that (a) the representations and warranties in each Loan Document to which it is
a party are true and correct in all material respects on and as of the date of
this Amendment as though made on the date of this Amendment (except to the
extent that such representations and warranties speak to a specific date), (b)
it is in full compliance with all covenants and agreements contained in each
Loan Document to which it is a party, and (c) no Default or Event of Default has
occurred and is continuing.  Guarantors hereby release Agent and Lenders from
any liability for actions or omissions in connection with the Loan Documents
prior to the date of this Amendment.  This Guarantors’ Consent and Agreement
shall be binding upon each of the undersigned, and its permitted assigns, and
shall inure to the benefit of Agent, Lenders, and its successors and assigns.

GUARANTORS:

TRANSDYN, INC.,
a Delaware corporation

 

By: /s/ Don R. Madison                        ___________

            Don Madison

            Vice President, Secretary, and
            Treasurer

POWELL INDUSTRIES ASIA, INC.,

a Delaware corporation

 

By: /s/ Don R. Madison            __________________

            Don Madison

            Vice President, Secretary, and
            Treasurer

POWELL INDUSTRIES INTERNATIONAL, INC., a Delaware corporation

 

 

By: /s/ Don R. Madison                        ___________

            Don Madison

            Vice President, Secretary, and
            Treasurer

POWELL ELECTRICAL SYSTEMS, INC.,

a Delaware corporation

 

 

By: /s/ Don R. Madison                        ___________

            Don Madison

            Vice President, Secretary, and
             Treasurer

 

Guarantors’ Consent and Agreement to Eleventh Amendment to Credit Agreement

--------------------------------------------------------------------------------

 

 

 



Exhibit C-1

Committed Loan Notice

--------------------------------------------------------------------------------